Appeal from a judgment of the County Court of Albany County, rendered June 5, 1972, convicting defendant, on his plea of guilty, of criminal possession of a forged instrument in the second degree. On December 31, 1971, defendant attempted to pass forged checks in the amounts of $141.15 at the A & P Market, Menands, New York and Shop-Rite Market, Colonie, New York. Subsequent to an arrest and giving of the Miranda warnings, he made oral admissions against his interests. A Huntley hearing was held which resulted l in a denial of a motion to suppress the oral admissions. On April 24, 1972, defendant entered a plea of guilty to one of the indictments in open court in the presence of his counsel who had represented him throughout the entire proceedings. He was subsequently sentenced to an indeterminate sentence with a maximum of three years. At the time of accepting the plea of guilty, the court inquired as to the acts charged in the indictment and informed defendant, of the consequences of his plea of guilty. It is clear the defendant, prior to admitting the acts charged in the indictment, fully understood the nature and consequences of his plea. The acceptance thereof was proper (People V. Bressette, 39 A D 2d 794; People v. Schislcey, 39 A D 2d 608). Judgment affirmed. Greenblott, J. P., Cooke, Kane, Main and Reynolds, JJ., concur.